                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

SHIRLEY A. STEWART,                          )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )      No. 3:20-cv-033-DCP
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
               Defendant.                    )

                                            ORDER

       For the reasons stated in the Memorandum Opinion entered contemporaneously herewith,

Plaintiff’s Motion for Summary Judgment [Doc. 17] will be GRANTED in part, and the

Commissioner’s Motion for Summary Judgment [Doc. 21] will be DENIED. This case will be

REMANDED to the SSA for a redetermination of Plaintiff’s RFC that incorporates all of

Plaintiff’s mental functional limitations, and any corresponding hypothetical posed to the VE must

adequately account for the assessed limitations.

       IT IS SO ORDERED.

                                             ENTER:


     ENTERED AS A JUDGMENT                   Debra C. Poplin
         s/ -RKQ/0HGHDULV                 United States Magistrate Judge
        CLERK OF COURT




Case 3:20-cv-00033-DCP Document 25 Filed 03/29/21 Page 1 of 1 PageID #: 3311
